Exhibit 10.2

         

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
Compensation: Non-employee directors shall receive the following remuneration:

         
Cash retainer
  $80,000  
Lead Director retainer
  $25,000  
Committee fee (non-Audit Committee)
  $10,000 per committee
Audit Committee fee
  $15,000  
Committee Chair fee (non-Audit Committee)
  $20,000  
Audit Committee Chair fee
  $25,000  
Deferred Stock Payment
  $60,000  
Stock Options
  6,140 options

     
 
     Directors may elect to defer payment of their fees under the Directors’
Deferred Compensation Plan. Under this Plan, a non-employee director may elect
to have payment of all or a portion of the director’s fees deferred and credited
to a deferred stock account or into a deferred cash account. If a director
chooses to defer fees into a deferred stock account, SUPERVALU then credits the
director’s account with an additional amount equal to 10 percent of the amount
of fees the director has elected to defer and contributes the total amount in
the director’s account to an irrevocable grantor (“rabbi”) trust that uses the
amount to purchase shares of SUPERVALU common stock, which are then allocated to
an account for the director under the trust. Each director is entitled to direct
the trustee to vote all shares allocated to the director’s account in the trust.
The common stock in each director’s deferred stock account will be distributed
to the director after the director leaves the Board. Until that time, the trust
assets remain subject to the claims of our creditors. Dividends paid on the
shares of common stock held in each of the directors’ accounts are used to
purchase additional shares for these accounts each quarter. If a director
chooses to defer all or a portion of fees into a deferred cash account, interest
is payable on the amount of deferred cash compensation at an annual rate equal
to the twelve-month rolling average of Moody’s Corporate Average Bond Index for
the twelve-month period ending in the month of October preceding the first day
of the calendar year. Payment in cash is made from the cash account following
retirement from the Board.

 